Exhibit 10.19

 

SUBLEASE

 

THIS SUBLEASE (this “Sublease”) is made as of the 1st day of December 2012, by
and between Hunter’s Glen/Ford, LTD (“Tenant”) and Hilltop Holdings
Inc.(“Subtenant”).

 

W I T N E S S E T H:

 

WHEREAS, Crescent TC Investors, L.P., as landlord (the “Landlord”), and Tenant,
as tenant, entered into that certain Office Lease Agreement (the “Lease”), dated
as of June 26, 2006 as amended, and demising certain premises (the
“Leased Premises”) located in the building (the “Building”) commonly known as
The Crescent;

 

WHEREAS, Tenant desires to sublet unto Subtenant, and Subtenant desires to take
and sublease from Tenant, certain space comprising the Leased Premises; and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Tenant has agreed to sublease and does hereby demise and
sublet unto the Subtenant, and Subtenant does hereby sublet from the Tenant, the
Subleased Premises (as hereinafter defined), to have and to hold all of the same
unto the Subtenant, subject to the Lease, and for the term, at the rentals, and
upon the conditions hereinafter set forth:

 

1.                                      
Demise and Description of Property.  Tenant hereby subleases to Subtenant 5,491
square feet of area (the “Subleased Premises”).  The Subleased Premises
constitute a portion of the Leased Premises further described in the Lease.

 

2.                                       Term.  The term of this Sublease shall
commence on December 1,2012 (the “Commencement Date”), and shall terminate on
June 30, 2015, or on such earlier date as the Lease may otherwise expire or
terminate; provided that the Tenant shall give Subtenant written notice at least
thirty (30) days prior to the expiration or termination of the Lease.

 

1

--------------------------------------------------------------------------------


 

3.                                       Terms of the Lease Govern.  Subtenant
understands that occupancy of the Subleased Premises is subject to, in addition
to the provisions of this Sublease, the Lease.  Subtenant has read and
understands the Lease, including the rules and regulations governing the Lease,
and, to the extent not otherwise inconsistent with the express terms of this
Sublease, Subtenant shall perform and comply with all terms, provisions,
covenants (other than any rental and other financial obligations of Tenant),
conditions, rules, regulations and policies (as may be changed from time to
time) contained in, and reasonably required of Tenant under, the Lease.

 

4.                                       Rental.

 

(a)                                  Subtenant shall pay as annual base rental
(the “Base Rental”) for the Subleased Premises an amount equal to the number of
square feet contained in the Subleased Premises, multiplied by $40.00 on an
annual basis, and such amount shall be due and payable in equal monthly
installments directly to Tenant in advance, on or before the first day of each
calendar month during the term of this Sublease, except that the first month’s
rental shall be due and payable directly to Tenant on the Commencement Date. 
Subtenant also shall be responsible for any additional rent payable under the
Lease with respect to the Subleased Premises.

 

(b)                                  All rental payable under this Sublease
shall be paid without any setoff or deduction whatsoever.  Should the term of
this Sublease commence on a day other than the first day of the calendar month
or end on a day other than the last day of the calendar month, the rent for such
partial month shall be prorated.

 

(c)                                   All rental payable under this Sublease
shall be paid to Tenant (at Tenant’s address set forth in the Lease or as Tenant
directs from time to time).

 

5.                                       Parking.  Subtenant shall be entitled
to 8 of Tenant’s parking spaces for 8 vehicles during the term of this Sublease
subject to the provisions set forth in the Lease.

 

2

--------------------------------------------------------------------------------


 

6.                                       Use.  The Subleased Premises shall be
used by Subtenant only for the permitted use described in the Lease and for no
other purpose.

 

7.                                       Assignment and Subletting.  Subtenant
may not assign this Sublease or sublease the Subleased Premises without the
prior written consent of Tenant, which may be refused in Tenant’s sole and
absolute discretion.

 

8.                                       Default.  If Subtenant fails to pay any
sum payable under this Sublease when due or if Subtenant fails to perform or
comply with any term, covenant or condition under this Sublease, then Tenant
will have the right, without notice or demand and in addition to other available
remedies, to terminate this Sublease.  If this Sublease is so terminated, Tenant
may take possession of the Subleased Premises, and Subtenant will remain liable
for all accrued obligations of Subtenant and all damages caused to Tenant by
Subtenant’s default hereunder.

 

9.                                       Insurance.  Subtenant shall obtain and
maintain, at its own expense, a policy or policies of general liability
insurance in an aggregate amount not less than $1,000,000.  Such policy will be
with a reputable insurer, name Tenant and Landlord as an additional insured and
not be cancelable unless thirty (30) days’ prior written notice shall have been
given to Landlord and Tenant.

 

10.                                Liability and Indemnity.  Subtenant agrees to
indemnify and hold Tenant and Landlord and Landlord’s managing agent harmless
against all claims (including reasonable costs and expenses of defending such
claims) arising, or alleged to solely arise, from any act or omission of
Subtenant or Subtenant’s agents, employees, invitees or contractors arising from
any injury to any person or damage to the property of any person in or about the
Subleased Premises.  Subtenant agrees to use and occupy the Subleased Premises
and other facilities of the Building at Subtenant’s own risk and hereby releases
Tenant, Landlord and their respective agents and employees from all claims for
any damage or injury, to the fullest extent permitted by law.  No party shall
have any right or claim against Tenant, Landlord or their respective agents and
employees for property damage by way of subrogation or

 

3

--------------------------------------------------------------------------------


 

assignment, Subtenant hereby waiving and relinquishing any such right.

 

11.                                Attornment.  In the event of the occurrence
of an event of default by Tenant under the Lease, if Landlord elects to
terminate the Lease or terminate Tenant’s right to occupy the Leased Premises,
then this Sublease shall terminate; provided, however, that Landlord shall have
the option, in its sole and absolute discretion, to require that Subtenant
attorn to and recognize Landlord as the Tenant hereunder.  Subtenant agrees to
execute any documents or instruments reasonably necessary to facilitate
Subtenant’s attornment upon Landlord’s request.

 

12.                                Tenant’s Liability Under the Lease.  This
Sublease shall not release, relieve or in any manner modify the obligations of
Tenant under the terms and conditions of the Lease.  Tenant shall remain fully
liable to Landlord for its rental obligations under the Lease.

 

13.                               
No Expansion Right or Right of First Refusal.  Subtenant shall have no right to
exercise any expansion right or right of first refusal granted to Tenant under
the Lease.

 

14.                                Notices.  Any notice, tender or delivery to
be given hereunder shall be personally delivered in writing or be sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed to the respective party at its address set forth on the signature
page hereto.  Tenant and Subtenant shall copy Landlord, in the manner set forth
above, on all notices which they send to one another regarding defaults.  In
addition, a copy of any notice sent to Landlord shall be sent to the address
specified in the Lease or as directed by Landlord from time to time.

 

 

 

TENANT:

 

 

 

ADDRESS:

 

Hunter’s Glen/Ford, LTD.

 

 

 

200 Crescent Court, Suite 1350

 

By:

 /s/ Gary Shultz

Dallas TX 75201

 

Name:

 Gary Shultz

Attn:

  Vice President

 

Title:

 Vice President

 

 

SUBTENANT:

 

 

ADDRESS:

Hilltop Holdings Inc.

 

 

 

 

200 Crescent Court, Suite 1330

 

By:

 /s/ Corey Prestidge

Dallas, Texas 75201

 

Name:

 Corey Prestidge

Attn:

  General Counsel

 

Title:

  General Counsel

 

4

--------------------------------------------------------------------------------